November 28, 1908.
The Court has carefully examined the petition for rehearing in this cause. *Page 86 
The Court adheres to the doctrine laid down in a number of cases that lack of vigilance or a negligent failure to act may constitute contributory negligence, as well as negligent action. Easler v. Ry. Co., 59 S.C. 311,37 S.E., 938; Sanders v. Aiken M. Co., 71 S.C. 58,50 S.E., 679; Bolton v. Tel. Co., 76 S.C. 532,57 S.E., 543; and McLean v. R.R. Co., 81 S.C. 100.
In this case the appellant's position was that the following language, used in the charge of the Circuit Judge, was inconsistent with the principle of law above stated: "Culpable negligence of the plaintiff, which contributed to the injury, must always defeat the action; but the nature of the primary wrong has much to do with the judgment, whether or not the contributing fault was of a negative character, such as a lack of vigilance, and was itself caused by or would not have existed but for the primary wrong. It is not in law to be charged to the injured one, but to the original wrongdoer." The view of the Justice who concurred in the ruling opinion was that this language of the request to charge, above quoted, was too vague and obscure to mislead the jury into supposing that contributory negligence might not be of a negative character, especially as the Circuit Judge had charged explicitly on the subject of contributory negligence. The dissenting Justices thought differently; but, after careful consideration, we are satisfied that a reargument of the case would not further enlighten the Court or produce any different result.
The petition is, therefore, refused. *Page 87